GrKiMKE, J.
In this case it appears that the defendant, Winn, had been sued, and a verdict obtained against him ; that he filed a bill into the court of equity, for an injunction, and entered into an injunction bond, with sureties ; and that afterwards his bill was dismissed. And as he had been put iu gaol, it is now pretended, that the debt was therefore satisfied. But I am of opinion, that although the body of a defendant is taken, and he dies in gaol, yet the debt is never satisfied as to his estate, although it is as to the sureties, since they engage, by becoming his bail, that the creditor shall have his body, or they will pay the money.. But this is not the case at present, which is on an injunction bond, where the sureties agree to nay the debt for the plaintiff, if his bill is dismissed. I am, therefore, of opinion, that the decision of the circuit court was right.
The other judges concurred in opinion, that the demurrer was good ; but their reasons have not been filed.
Brevard, J.,
gave no opinion here, having presided at the trial. His opinion in the district court was conformable to the argument and reasons stated above by the plaintiff’s counsel.
Judgment affirmed.